Citation Nr: 1433313	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.  

2.  Entitlement to service connection for right knee disability.  

3.  Entitlement to service connection for left knee disability.  

4.  Entitlement to service connection for penis deformity (claimed as erectile dysfunction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to September 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)), which, in pertinent part, denied reopening the Veteran's claim of service connection for left shoulder, and bilateral knee disabilities, denied service connection for erectile dysfunction, and granted service connection for posttraumatic stress disorder (PTSD).  In an interim April 2012 rating decision, the initial rating for PTSD was increased to 70 percent, effective from the date of claim.  The Veteran did not perfect an appeal with regard to the issue of an increased rating for PTSD; consequently, that matter is not before the Board.  

In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing the Veteran requested, and was granted, a 60-day abeyance period for the submission of additional evidence.  Additional evidence consisting of written statements from the Veteran and fellow (former and current) servicemen, and some service records (duplicates) were submitted in support of his claims, along with a waiver of AOJ consideration of that evidence.  

A March 2002 rating decision denied the Veteran service connection for shoulder pain because there was no evidence submitted that showed that a pre-existing shoulder disability worsened as a result of his military service; it also denied service connection for bilateral knee disability because there was no evidence submitted that showed that a bilateral knee disability was incurred in or aggravated by active military service.  Evidence associated with the claims file since then includes service department records.  Under 38 C.F.R. § 3.156(c)(1)(i), if at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  Consequently, with respect to the claims for service connection for left shoulder and right and left knee disabilities, de novo review is warranted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be satisfied, the Board is of the opinion that further development is needed for VA to satisfy its duty to assist the Veteran in the development of such claims.  Specifically, the Veteran's complete service treatment records (STRs) for his period of service from June 1996 to September 2000 have not been associated with the record.  Apparently, the Veteran's STRs were requested and were in transit in August 2001, but had not been obtained for review at the time of the March 2002 rating decision.  Sometime after the March 2002 rating decision, incomplete (mostly illegible) copies (no originals) of STRs were associated with the Veteran's claims file.  A remand is necessary so that the AOJ can request (from the appropriate record depository) the Veteran's complete STRs (originals or legible copies).  The AOJ shall make as many requests as are necessary to obtain such relevant records.  38 C.F.R. § 3.159(c)(2).

Regarding the claim for service connection for right knee disability, in a September 2010 rating decision, the AOJ declined to reopen the claim because the evidence submitted in support of the claim was not new and material.  The AOJ had not addressed the merits of the claim.  Since some of the Veteran's service department records were received and associated with the claims file after the March 2002 decision (on the claim for service connection for right knee disability) was issued, under 38 C.F.R. § 3.156(c)(i), he is entitled to re-adjudication on the merits of the issue.  As the RO (in its September 2009 rating decision), did not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished, as well as any additional development.  

Regarding the claims for service connection for left shoulder and left knee disabilities, the Veteran was afforded VA examinations in March 2012.  The examiner opined that the Veteran's left shoulder is less likely as not related to, aggravated beyond its natural progression while in service; and it is less likely than not that the Veteran's degenerative joint disease of the left knee is related to his one in-service complaint and treatment of left knee pain.  At the March 2014 hearing the Veteran testified that he was a scout sniper and reconnaissance Marine and always operated in the capacity of special forces (DD-214 shows his primary specialty was rifleman; he was awarded, inter alia, the rifle expert badge and pistol sharpshooter badge; his military education included rifleman, scout sniper, assault climber, and mountain climbing skills courses).  Both he and his representative argue, in essence, that the very nature of his service as a scout sniper and reconnaissance Marine had put a lot of wear and tear on his body and there was not a lot of paper records kept as far as medical treatment for reported or non-reported injuries.  (For example: while setting up a rappel point to bring equipment up and down for a long range sniper shot an "RPG" bounced off the side of a mountain and blew him off the rappel tower, he was hurt but "you don't stop to go to a little med hospital."  You get up, cover and return fire.  He stated he walked long distances (27 miles) daily (on patrol); and he had fire ski patrols every day (40 to 50 miles) for over 21/2 weeks.).  The Board observes that in proffering her opinion, VA examiner did not consider the Veteran's military history (including medical history) in its totality (especially that related to his duties as a special forces/reconnaissance rifleman/sniper).  As such, the Board finds the March 2012 examination reports to be inadequate for adjudication purposes; and another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the claim for service connection for erectile dysfunction, STRs show that in April 1997 the Veteran complained of trauma to his penis.  He reported that he was kneed in that area.  The assessment was trauma to penis.  His service separation examination is not associated with the record.  A November 2011 VA outpatient treatment record, noted the Veteran had erectile dysfunction at least 50 percent of the time insufficient for intercourse, and he reported urethral damage and scar tissue.  He was diagnosed with erectile dysfunction.  At the March 2014 hearing, he testified that he was engaged in a "hand-to-hand combat situation" and was kicked so hard in his penis that it severed his urethra.  He was treated with a catheter (which enabled him to urinate).  He stated that he still has problems [penis deformity] currently, and he is still under medical treatment for the same.  He has not been afforded a VA examination to determine if his claimed erectile dysfunction is related to his military service.  In this instance, the low threshold McLendon standard is met and a remand is required for a VA medical opinion addressing whether the Veteran's the current claimed penis deformity is related to the complaints documented in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request copies of the Veteran's STRs for the period of service from June 1996 to September 2000 from the appropriate record depository.  All requests for records and their responses must be clearly documented in the record.

2.  The RO should also arrange for orthopedic examinations of the Veteran to determine the nature and etiology of any current left shoulder and right and left knee disabilities.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests (including x-rays) should be accomplished.  Based on examination of the Veteran and review of the record, the examiner should respond to the following: 

a) Please identify (by medical diagnosis) the Veteran's current left shoulder, and right knee and left knee disabilities, if any; 

b) For the Veteran's left shoulder disability:

(i) the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that his preexisting left shoulder disability (recurrent dislocation with reconstructive surgery in October 1993) increased in severity during his active service?; 
(ii) if so, is there clear and unmistakable evidence (obvious or manifest) that the disability was not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service?

c) For each right and left knee disability diagnosed, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that such right and left knee disabilities, if any, are causally related to the Veteran's service. 

In making these determinations, the examiner should consider the Veteran's military occupational specialty (scout sniper and reconnaissance Marine) and the nature of his service while serving in those capacities.  The examiner should provide a complete rationale for any conclusions drawn or opinions expressed.

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his penis deformity, to include erectile dysfunction.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  Based on examination of the Veteran and review of the record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability was caused by or otherwise related to the Veteran's active duty service, to include the April 1997 report of trauma to the penis.  

A complete rationale for the opinion(s) must be provided.  

4.  When the development sought above is completed, the RO should re-adjudicate the claims for service connection for left shoulder, and right and left knee disabilities, and penis deformity (claimed as erectile dysfunction).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should thereafter be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 

that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



